Citation Nr: 1201962	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a mastoidectomy and tympanoplasty, left ear, with left ear hearing loss.     


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected residuals of a mastoidectomy and tympanoplasty, left ear, with left ear hearing loss.  

The Veteran was last afforded a VA Audiological and Ear Disease VA examination in October 2009.  In the January 2012 Written Brief Presentation, the Veteran's representative asserts that the Veteran's service-connected left ear hearing loss has worsened since the October 2009 examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Under these circumstances, the Board finds that a new examination is warranted in order to determine the current severity of the Veteran's left ear hearing loss.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).

Since the claims file is being returned it should also be updated to include those VA treatment records not presently included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  He has also reported some private treatment, and an attempt should be made to obtain those records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any outstanding VA and/or private treatment records not on file pertaining to the claim, to include any VA audiological and/or ear disease treatment records dating since May 2009 and any private treatment records from the Veteran's private ENT, Dr. G., dating since January 2008.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  All requests for records and their responses should be clearly delineated in the claims folder.

2.  After completion of the above development, the Veteran should be afforded a VA Audiological and Ear Disease evaluation to determine the severity of his current left ear hearing loss and for diagnosis of any associated left ear disease.  The claims folder must be made available to, and reviewed by, the examiner and he or she should specifically state in the report that the claims folder was reviewed.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should also identify all functional impairments resulting from the Veteran's left ear hearing loss and disease disability.  All opinions and conclusions expressed by the examiner should be supported by a complete rationale in the report.

3.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


